BOYLE, Justice,
specially concurring.
Due to the unique facts and circumstances presented in this appeal I feel it is necessary to comment by way of special concurrence. At first glance this verdict in a death action appears to be low, however, a careful review of the record reveals that no evidence of special damages or economic loss was presented at trial other than the stipulated $2,000.00 funeral bill. Decedent was an unmarried, twenty-nine year old man with no dependents. The jury found him to be 25% contributorily negligent, presumably because of his intoxication and the manner in which he was operating his vehicle at the time of his death.
In ruling on the motion for a new trial, the district judge carefully and properly applied the principles set forth in Dinneen v. Finch and other cases issued by this Court, and concluded that the jury verdict should not be modified.
Due to respect for the function and responsibility entrusted to the jury as the ultimate trier of fact, the deference which I believe should be afforded to jury verdicts under our system of jurisprudence, and in particular the unique facts of this case and the limited economic loss and damage evidence presented at trial, I am of the opinion that the jury verdict, although modest, reflects the evidence presented at trial and should be allowed to stand.